UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1623



KENNETH O. MCHAM, SR.,

                                                 Plaintiff - Appellant,

          versus


NORTH CAROLINA MUTUAL LIFE INSURANCE COMPANY;
BURT COLLINS; ROBERT W. NORRIS; CARLTON
SPAULDING; CHARLES WELCH; FERRIS A. COLEMAN,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cv-01168-NCT)


Submitted:   October 1, 2007                 Decided:   October 12, 2007


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth O. McHam, Sr., Appellant Pro Se. Charles D. Watts, Jr.,
NORTH CAROLINA MUTUAL LIFE INSURANCE COMPANY, Durham, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth O. McHam, Sr., appeals from a district court

order granting the Appellees’ motion to dismiss and dismissing his

civil rights complaint.       We have reviewed the record and the

district court’s order and affirm for the reasons cited by the

district court.   See McHam v. N.C. Mutual Life Ins. Co., No. 1:05-

cv-01168-NCT (M.D.N.C. June 11, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -